

Exhibit 10.1.5
AMENDMENT NO. 2 TO THE EQUITY INTEREST PURCHASE AGREEMENT
This Amendment No. 2 to the Equity Interest Purchase Agreement, dated as of
January 31, 2020 (this “Amendment”), is entered into by and among (a) (i) BKD
CCRC PropCo Holdco Member, LLC, a Delaware limited liability company (“PropCo
Seller”), and (ii) BKD CCRC OpCo Holdco Member, LLC, a Delaware limited
liability company (“OpCo Seller” and, together with PropCo Seller, “Sellers”),
and (b) (i) HCP S-H 2014 Member LLC, a Delaware limited liability company
(“PropCo Purchaser”), and (ii) S-H 2014 OpCo TRS, Inc., a Delaware corporation
(“OpCo Purchaser” and, together with PropCo Purchaser, “Purchasers”).
RECITALS
WHEREAS, Sellers, Purchasers, solely for the purposes of Section 4.3 of the
Agreement, Brookdale Senior Living Inc., a Delaware corporation, and, solely for
purposes of Section 2.3 and Section 4.6 of the Agreement, Healthpeak Properties,
Inc., a Maryland corporation (formerly known as HCP, Inc., a Maryland
corporation), entered into the Equity Interest Purchase Agreement, dated as of
October 1, 2019, as amended by that certain Amendment No. 1 to the Equity
Interest Purchase Agreement, dated as of October 29, 2019 (as the same may be
further amended from time to time, the “Agreement”), for the purchase and sale
of the JV Interests; and
WHEREAS, Sellers and Purchasers desire to amend the Agreement in accordance with
Section 9.4 of the Agreement.
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained in this Amendment and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, Sellers and Purchasers
hereby agree as follows:
Section 1.1    All capitalized terms used herein shall have the meanings set
forth in the Agreement, unless the context indicates otherwise.
Section 1.2    The Closing Date shall be the date hereof (i.e., January 31,
2020).
Section 1.3    The Termination Agreement to be executed and delivered pursuant
to Section 2.4 of the Agreement shall be effective, with respect to each
Facility, as of 11:59:59 p.m., local time, on the Closing Date at each such
Facility.
Section 1.4    Notwithstanding anything to the contrary in the Agreement, as
hereby amended, for purposes of determining the “Net Working Capital Adjustment
to the Purchase Price” pursuant to Section 3.4 of the Agreement, the Balance
Sheet Date shall be the Closing Date (i.e., January 31, 2020).
Section 1.5    Section 3.4(c)(ii)(B) of the Agreement is hereby amended and
restated in its entirety to read as follows: “the number of days following the
Balance Sheet Date up to and including the Closing Date.”




--------------------------------------------------------------------------------




Section 1.6    Section 3.4(d)(iii)(B) of the Agreement is hereby amended and
restated in its entirety to read as follows: “the number of days following the
Balance Sheet Date up to and including the Closing Date.”
Section 1.7    Section 3.4(d)(iv)(B) of the Agreement is hereby amended and
restated in its entirety to read as follows: “the number of days following the
Balance Sheet Date up to and including the Closing Date.”
Section 1.8    Except as otherwise expressly provided in this Amendment, all of
the terms and conditions of the Agreement remain unchanged and continue in full
force and effect. This Amendment is limited precisely as written and shall not
be deemed to be an amendment to any other term or condition of the Agreement or
any of the documents referred to therein. This Amendment shall be deemed to be
in full force and effect from and after the execution of this Amendment by the
parties hereto as if the amendments made hereby were originally set forth in the
Agreement. From and after the execution of this Amendment by the parties hereto,
any reference to the Agreement shall be deemed to be a reference to the
Agreement as amended by this Amendment.
Section 1.9    The provisions of Article IX of the Agreement shall apply mutatis
mutandis to this Amendment. Any conflict arising between this Amendment and the
Agreement shall be resolved in favor of the terms and intent of this Amendment.
Section 1.10    This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument. Signatures to this Amendment executed and transmitted by
facsimile (or by copies of physically signed documents exchanged via e-mail
attachments in PDF or an equivalent format) shall be valid and effective to bind
the party so signing.
[Signature pages follow]




2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date and year first above written.




 
SELLERS:
 
BKD CCRC PROPCO HOLDCO MEMBER, LLC,
a Delaware limited liability company




By: /s/ H. Todd Kaestner                                            
Name: H. Todd Kaestner
Title: Executive Vice President
 
 
 
BKD CCRC OPCO HOLDCO MEMBER, LLC,
a Delaware limited liability company




By: /s/ H. Todd Kaestner                                         
Name: H. Todd Kaestner
Title: Executive Vice President





[Signatures continue on following page]


[Signature Page to Amendment No. 2 to Equity Interest Purchase Agreement]



--------------------------------------------------------------------------------







 
PURCHASERS:
 
HCP S-H 2014 Member LLC,
a Delaware limited liability company




By: /s/ Jeffrey H. Miller                                          
Name: Jeffrey H. Miller
Title: Executive Vice President
 


S-H 2014 OPCO TRS, INC.,
a Delaware corporation




By: /s/ Jeffrey H. Miller                                          
Name: Jeffrey H. Miller
Title: Executive Vice President





[Signature Page to Amendment No. 2 to Equity Interest Purchase Agreement]

